Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to an optical receiver which is configured to receive optical signals representative of digital information over an optical communication link. 
The prior arts of record (Camp et al., US 9,251,909, as example of such prior arts) teaches a method for managing threshold voltage shifts in Flash memory includes determining, by a processor after writing data to a Flash memory block, base threshold voltage shift (TVSBASE) value(s) configured to track permanent changes in underlying threshold voltage distributions due to cycling of the Flash memory block, determining, after the writing of data to the Flash memory block, however fail to teach the claimed specifics of:

continues to not pass said error correction code check, repeating said adjusting said current threshold voltage shift value and said determining that said read memory page passes said error correction code check, returning corrected data read from said memory page as output of said read operation, until a stop condition is met,
wherein said determining said status of said memory page includes at least determining whether said memory page's raw bit error rate distribution with respect to said threshold voltage shift value is shifting to a higher or lower value based on transient effects, and
wherein said adjusting said current threshold voltage shift value includes at least, responsive to determining that said memory page was programmed, adjusting said current threshold voltage shift value to a higher value,
wherein the method searches in a foreground process for a different threshold voltage shift value  for which an error correction code algorithm succeeds, before the read operation finishes.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claims 1, 13, and 20.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass claims 1-3 and 5-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111